Digitally signed by
                                                                             Reporter of Decisions
                                                                             Reason: I attest to the
                            Illinois Official Reports                        accuracy and
                                                                             integrity of this
                                                                             document
                                    Appellate Court                          Date: 2018.02.08
                                                                             14:37:26 -06'00'




         Andersonville South Condominium Ass’n v. Federal National Mortgage Co.,
                                2017 IL App (1st) 161875



Appellate Court        ANDERSONVILLE SOUTH CONDOMINIUM ASSOCIATION,
Caption                Plaintiff-Appellee, v. FEDERAL NATIONAL MORTGAGE
                       COMPANY, Defendant-Appellant.



District & No.         First District, Third Division
                       Docket No. 1-16-1875



Rule 23 order filed    August 16, 2017
Motion to publish
allowed                October 5, 2017
Opinion filed          October 11, 2017



Decision Under         Appeal from the Circuit Court of Cook County, No. 16-M1-706345;
Review                 the Hon. Maritza Martinez, Judge, presiding.



Judgment               Affirmed.


Counsel on             Ralph T. Wutscher, Jeffrey T. Karek, and Stuart Miles, of Maurice
Appeal                 Wutscher LLP, of Chicago, for appellant.

                       Daniel Kaufman, of Ira T. Kaufman P.C., of Chicago, for appellee.
     Panel                       JUSTICE FITZGERALD SMITH delivered the judgment of the court,
                                 with opinion.
                                 Presiding Justice Cobbs and Justice Pucinski concurred in the
                                 judgment and opinion.



                                                    OPINION

¶1         This cause of action arises from a forcible entry and detainer action (735 ILCS 5/9-101
       et seq. (West 2014)) filed by the plaintiff, Andersonville South Condominium Association
       (condominium association or association) against the defendant Federal National Mortgage
       Association1 (Fannie Mae), seeking possession of the real property located at 1315 West
       Winnemac Avenue, Unit 2, Chicago IL 60640 (the condominium unit) and damages for
       withholding possession. After the cause was continued several times and discovery was issued
       to the condominium association, Fannie Mae filed an emergency motion for a continuance of
       the trial date. After Fannie Mae failed to appear in court for presentment of its emergency
       motion, the trial court held that the original trial date would stand. After a bench trial, the trial
       court awarded judgment in favor of the condominium association against Fannie Mae. On
       appeal, Fannie Mae contends that the trial court erred when (1) it denied its request for a
       continuance of the trial so that it could obtain discovery from the condominium association
       prior to trial; (2) it awarded the condominium association monthly late charges assessed at 4%
       of the past due assessments, which ultimately amounted to more than 1.5 times the assessments
       owed; and (3) it awarded the condominium association repair costs for the unit, which are not
       part of any statutory lien under section 9(a) of the Condominium Property Act (Act) (765 ILCS
       605/9(a) (West 2014)). For the reasons that follow, we affirm.

¶2                                         I. BACKGROUND
¶3         The record before us reveals the following facts and procedural history. The condominium
       unit is part of a six-unit condominium building comprising the condominium association and
       was originally owned by Steven Meyers. After the original lender filed a mortgage foreclosure
       action against Meyers, Fannie Mae purchased the unit at a judicial sale on July 21, 2015 (case
       No. 11 CH 27494).
¶4         On April 13, 2016, the condominium association filed a forcible entry and detainer action
       against Fannie Mae, seeking possession of the condominium unit and damages in the sum of
       $63,513.33, plus future rents for withholding possession between July 21, 2015, and March 4,
       2016.2
¶5         On April 27, 2016, the cause was continued to May 11, 2016, for status. On May 11, 2016,
       the trial court ordered Fannie Mae to file an appearance, pleadings, motions, or discovery by
       May 25, 2016, and set a trial date for June 1, 2016.
             1
             We note, and the parties do not dispute, that the defendant, Federal National Mortgage Association
       (Fannie Mae), was incorrectly sued here as “Federal National Mortgage Company.”
           2
             It appears from the record that, at this point in time, the condominium association had already filed
       and won a forcible entry and detainer action against Meyers and was in possession of the unit.

                                                       -2-
¶6         On May 24, 2016, Fannie Mae filed an emergency motion for a continuance of the June 1,
       2016, trial date. In that motion, Fannie Mae acknowledged that it was served with a summons
       and complaint on April 14, 2016. However, Fannie Mae asserted that—although it was granted
       until May 25, 2016, to file an appearance, pleadings, motion, or discovery—a trial date was set
       for June 1, 2016, which did not give it sufficient time to prepare for trial. Furthermore, Fannie
       Mae alleged that it had served the condominium association with discovery on May 23, 2016,
       and needed the association’s responses to that discovery to gather documentation necessary to
       prepare for trial. Accordingly, Fannie Mae argued that it lacked material evidence necessary to
       present an appropriate defense at trial and asked the trial court to grant a continuance pursuant
       to section 2-1007 of the Code of Civil Procedure (Code) (735 ILCS 5/2-1007 (West 2014)),
       and Illinois Supreme Court Rule 231(a) (eff. Jan. 1, 1970).
¶7         In support of its emergency motion, Fannie Mae attached numerous exhibits, including,
       inter alia, (1) Fannie Mae’s interrogatories and requests to produce and to admit served on the
       condominium association on May 23, 2016, and (2) an affidavit by Fannie Mae’s attorney,
       attesting to the service of the discovery on that date and the necessity of the responses to
       discovery as “material evidence” in the case.
¶8         Fannie Mae’s emergency motion for a continuance was set for presentment on May 31,
       2016.
¶9         Prior to the hearing for the presentment of its emergency motion, Fannie Mae, on May 25,
       2016, filed its answer and affirmative defenses to the forcible entry and detainer action. In this
       pleading, Fannie Mae alleged that, after it purchased the condominium unit at a judicial sale, it
       requested from the condominium association a payoff statement for the assessments due and
       owing on the condominium unit. In response, on February 1, 2016, Fannie Mae received a
       ledger from the condominium association in the amount of $23,895.18 and a signed W-9 tax
       form dated February 1, 2016. Fannie Mae further alleged that only a month later, on March 4,
       2016, the condominium association sent it a demand for possession (hereinafter the demand
       letter), stating that the amount due and owing by Fannie Mae was now $63,213.33. According
       to a new ledger attached to the condominium association’s demand letter, the condominium
       association owed through February 2016: (1) $25,073.64 for unpaid assessments, (2)
       $39,963.23 for late fees, and (3) $8973.57 for “cleaning, repairs, appliances” and other
       miscellaneous “unit refurbishment[s].”3 In its pleading, Fannie Mae explained that, according
       to the condominium association’s bylaws, the late fees were calculated at 4% of the
       outstanding balance from December 2015 through February 2016.
¶ 10       According to the pleading, after Fannie Mae disputed the amount owed, the condominium
       association sent Fannie Mae an email claiming that, pursuant to our supreme court’s decision
       in 1010 Lake Shore Ass’n v. Deutsche Bank National Trust Co., 2015 IL 118372, the
       condominium association held a statuary lien on the condominium unit in the amount of
       $63,213.33.
¶ 11       Based on the aforementioned, Fannie Mae asserted three affirmative defenses, namely (1)
       that the condominium association failed to provide it with an accurate accounting of the

           3
            We note that the $63,213.33 amount demanded is less than the addition of unpaid assessments, late
       fees, and repair/cleaning costs because, as reflected by the ledger, in coming to that amount, the
       condominium association subtracted from the unit’s account all debt payments (presumably paid by the
       original unit owner), rental recoupment, and electric and gas bills.

                                                     -3-
       amounts due and owing and that its claims were barred by the equitable doctrines of waiver,
       laches, and/or unclean hands; (2) that the cumulative assessment of late fees constituted an
       unenforceable penalty; and (3) that the damages for repairs to the unit were not part of any
       permissible statutory lien.
¶ 12        On May 31, 2016, Fannie Mae failed to appear for the presentment of its emergency
       motion seeking a continuance of the trial date. Accordingly, the trial court denied the
       emergency motion and ordered that the trial date of June 1, 2016, stand.
¶ 13        On June 1, 2016, the matter proceeded to a bench trial. Although we are without a
       transcript of that bench trial, Fannie Mae has provided this court with a certified bystanders
       report as to what transpired on that date. See Ill. S. Ct. R. 323(c) (eff. Dec. 13, 2005).
       According to the bystanders report, before the trial court heard any testimony, Fannie Mae
       once again made an oral request for a continuance of the trial date. Fannie Mae argued that it
       had issued discovery to the condominium association on May 23, 2016, and that the responses
       to that discovery were necessary for it to prepare its defense. Fannie Mae asserted that, without
       the outstanding discovery responses, it lacked material evidence and information concerning
       exhibits and witnesses, particularly with respect to the amounts of past due assessments and the
       calculation of late fees.
¶ 14        Fannie Mae further argued that, because the May 11, 2016, order allowed it to file any
       “appearance pleadings motions or discovery” until May 25, 2016, the trial judge entering that
       order must not have intended the matter to proceed to trial on June 1, 2016.
¶ 15        After reviewing the common law record half sheet for May 11, 2016, and noting that the
       trial judge on call that date was very meticulous with her notes, the trial court stated that the
       half sheet did not reflect that discovery was to issue, but did indicate that trial was to proceed
       on June 1, 2016. The trial court then inquired from the condominium association’s counsel
       whether he reviewed the May 11, 2016, order before it was entered. The condominium
       association’s attorney stated that Fannie Mae’s attorney drafted that order, but that he could not
       recall whether he reviewed the order before it was entered.
¶ 16        After arguments, the trial court denied Fannie Mae’s motion to continue the trial. The court
       stated that Fannie Mae had not complied with either section 2-1007 of the Code (735 ILCS
       5/2-1007 (West 2014)), or Illinois Supreme Court Rule 231(a) (eff. Jan. 1, 1970), so as to
       permit a continuance. The trial court then passed the matter until the end of its call to conduct
       the trial.
¶ 17        According to the bystanders report, at the end of the court call, the matter was recalled for
       trial. Fannie Mae again objected to the trial proceedings going forward and requested an
       extension of the trial date. The trial court stated that it would proceed to trial, unless the parties
       were willing to settle, as the matter was properly set for trial. Fannie Mae stated that it needed
       the condominium association’s responses to discovery to determine an appropriate settlement
       figure, if possible, and could not settle at this time. Fannie Mae conceded that it owed “some
       money” to the condominium association for assessments but explained that it took issue with
       the amount of late fees charged and needed information regarding the association’s calculation
       of those fees to prepare its defense.
¶ 18        The condominium association objected to a continuance, noting that Fannie Mae had
       repeatedly appeared in court with freshly assigned attorneys who were unprepared for court
       and Fannie Mae confirmed the same. The condominium association stated that its treasurer,
       Stew Peabody, had previously provided Fannie Mae with information regarding the unit’s

                                                     -4-
       account (including ledgers). In addition, the condominium association argued that Peabody
       had taken the day off work to testify at trial. Furthermore, because the association was
       comprised of only six units, it argued that any delay in payment of the amounts owed would be
       harmful to the association.
¶ 19        The trial court agreed with the condominium association and proceeded with a bench trial.
       The condominium association called Peabody as its first and only witness. Over Fannie Mae’s
       objection, Peabody testified that he first came into contact with Fannie Mae when Fannie
       Mae’s agent posted a notice on the unit’s door in October 2015, indicating Fannie Mae’s newly
       acquired ownership of the unit (as required under the Chicago’s Protecting Tenants in
       Foreclosed Rental Property Ordinance (Chicago Municipal Code § 5-14-010 (added June 5,
       2013)). That notice was introduced as an exhibit into the record. According to Peabody, the
       condominium association renovated and repaired the unit to lease it. The association recovered
       rents from the unit until Fannie Mae directed the tenants to remit rent payments directly to
       Fannie Mae.
¶ 20        Peabody further testified that the amounts owed by Fannie Mae as of February 2016 were
       $63,213.33. In support, he produced a ledger which he testified had previously been given to
       Fannie Mae and its agents and prior counsel. This ledger, introduced at trial as a business
       record, itemizes the expenses (including assessments and late fees) incurred by the association.
       Peabody also explained that the rent collected from the leasing of the unit provided an offset
       from the total balance for a period of time.
¶ 21        The condominium association next moved for the introduction of its declaration into
       evidence. Fannie Mae’s counsel objected on the basis that he had been newly assigned to the
       case and had not had the opportunity to review this document. Over counsel’s objection, the
       trial court entered the condominium declaration and bylaws into evidence, and Peabody
       testified that these documents provided for the imposition of assessments and late fees.
¶ 22        On cross-examination, Peabody was asked to explain the glaring difference between the
       $233 monthly assessment and the $930 late fee charged to the unit’s account in February 2016.
       Peabody explained that the condominium declaration and bylaws provide for a late fee of 4%
       of the total balance due charged to the account on a monthly basis. Peabody acknowledged that
       the condominium declaration allowed the late fee to be compounded, but stated that he did not
       calculate the late fee that way.
¶ 23        After Peabody’s testimony, the parties proceeded with arguments. The parties agreed that
       Fannie Mae could take possession of the unit because it intended to sell it, but disagreed as to
       the amount of damages owed by Fannie Mae. Fannie Mae argued, inter alia, (1) that the
       condominium association should be able to recover damages only for the period alleged in its
       complaint (from July 21, 2015, through March 4, 2016), (2) that the monthly late charges to the
       account were unreasonably high compared to the assessments, and (3) that the $8973.57 for
       repairs and renovation to the unit were not recoverable because they did not relate to the
       assessments concerning the common areas and were therefore not part of any statutory lien.
       The condominium association, on the other hand, argued that our supreme court’s decision in
       1010 Lake Shore, 2015 IL 118372, permitted it to recover the preforeclosure assessments, as
       there was a statutory lien on the unit. In addition, the condominium association argued that the
       repairs and renovations were made to the unit for purposes of leasing it, so that the association
       could mitigate its damages.


                                                   -5-
¶ 24        After hearing arguments, the trial court entered judgment in favor of the condominium
       association in the amount of $68,231.45 including assessments, late fees, and costs of repairs
       and renovation to the unit. The amount included additional assessments and fees to bring the
       unit’s account current to the date of trial. On the issue of possession, which was undisputed, the
       trial court entered an order in favor of Fannie Mae. Fannie Mae now appeals.

¶ 25                                             II. ANALYSIS
¶ 26                                       A. Motion for a Continuance
¶ 27       On appeal, Fannie Mae first argues that the trial court erred when it denied its request for a
       continuance of the trial since, without responses to its timely-issued discovery, it was without
       material evidence with which to properly defend the cause of action. We disagree.
¶ 28       “It is well settled that a litigant does not have an absolute right to a continuance.” K&K Iron
       Works, Inc. v. Marc Realty, LLC, 2014 IL App (1st) 133688, ¶ 22. The decision to grant or
       deny a motion for a continuance is within the sound discretion of the trial court, which will not
       be disturbed on appeal absent an abuse of discretion. K&K Iron Works, 2014 IL App (1st)
133688, ¶ 22. An abuse of discretion occurs when the trial court’s ruling is arbitrary, fanciful,
       or unreasonable, or when no reasonable person would take the same view. Seymour v. Collins,
       2015 IL 118432, ¶ 41. When reviewing for abuse of discretion, the appellate court does not
       substitute its judgment for that of the trial court or determine whether the trial court acted
       wisely. John Crane Inc. v. Admiral Insurance Co., 391 Ill. App. 3d 693, 700 (2009).
¶ 29       Section 2-1007 of the Code generally states that the court has discretion to grant additional
       time for “the doing of any act or the taking of any step or proceeding prior to judgment” on
       good cause shown. 735 ILCS 5/2-1007 (West 2014). According to section 2-1007, the
       “circumstances, terms and conditions under which continuances may be granted, the time and
       manner in which application therefore shall be made, and the effect thereof, shall be according
       to rules.” 735 ILCS 5/2-1007 (West 2014).
¶ 30       Illinois Supreme Court Rule 231(f) states that “[n]o motion for the continuance of a cause
       made after the cause has been reached for trial shall be heard, unless a sufficient excuse is
       shown for the delay.” Ill. S. Ct. R. 231(f) (eff. Jan. 1, 1970). Our courts have interpreted this
       rule to mean that, once a case reaches the trial stage, a party seeking a continuance must
       provide the court with “especially grave reasons” for the continuance because of the potential
       inconvenience to the witnesses, the parties, and the court. K&K Iron Works, 2014 IL App (1st)
133688, ¶ 23 (quoting In re Marriage of Ward, 282 Ill. App. 3d 423, 430 (1996)).
¶ 31       Additionally, a party requesting a motion for continuance on account of an absence of
       material evidence must support the motion with an affidavit showing (1) that due diligence has
       been used to secure the evidence; (2) what facts the evidence consists of; (3) if in the form of
       testimony, the residence of the witness or, if unknown, that due diligence has been used to
       discover it; and (4) that the evidence can be obtained if more time is permitted. Ill. S. Ct. R.
       231(a) (eff. Jan. 1, 1970). In such an instance, the decisive factor is whether the party moving
       for a continuance has shown a lack of diligence in proceeding with the litigation. Ward, 282 Ill.
       App. 3d at 431.
¶ 32       In the present case, after a review of the record, we find no abuse of discretion by the trial
       court. The record is fraught with evidence of Fannie Mae’s lack of diligence in proceeding
       with litigation, so as to warrant the trial court’s refusal to postpone trial. In that respect, the


                                                    -6-
       record reveals that Fannie Mae made two separate requests for a continuance of the trial, first
       by way of a written emergency motion, for whose presentment it flagrantly failed to appear in
       court, and second by way of an oral request on the date of trial. During that second oral request,
       immediately preceding trial, Fannie Mae admitted to the trial court that, on numerous previous
       occasions, counsel freshly assigned to the cause had appeared before the trial court unprepared.
       In fact, counsel appearing that day on behalf of Fannie Mae himself admitted that he had just
       been assigned to the matter and had not had the opportunity to review even the condominium
       association’s declaration and bylaws, which would have been available to Fannie Mae, its
       agents, and prior counsel, long before the trial date. Such apparent lack of diligence in
       proceeding with the litigation reasonably would have warranted the trial court’s denial of a
       request for a continuance. This is particularly true where the condominium association
       appeared on the date scheduled for trial ready to proceed and its key witness, association
       treasurer, Peabody, had already been inconvenienced by taking a day off work to testify.
       Moreover, the only evidence being offered by the condominium association at trial consisted
       of its declaration and bylaws and the ledger detailing the amounts owed by Fannie Mae to the
       condominium association, which Peabody had tendered to Fannie Mae long before trial. As
       such, we find no abuse of discretion in the trial court’s decision to proceed with trial.

¶ 33                                     B. Late Charges Assessed
¶ 34        On appeal, Fannie Mae next contends that the trial court erred in awarding the
       condominium association $68,231.45 in damages, including $43,832.65 in late charges
       stemming from delinquent preforeclosure assessments and calculated at 4% of the owed
       assessments. Fannie Mae argues that, because the total late charges added to more than 1.5
       times the amount of the assessments owed ($24,398.80), they were unreasonably high and
       their sole purpose was to ensure performance by the unit owner, so as to constitute an
       unenforceable penalty. For the reasons that follow, we disagree.
¶ 35        At the outset, we note that whether the condominium association was entitled to late
       charges for preforeclosure assessments under the Act (765 ILCS 605/9(g) (West 2014)) is a
       legal question that we review de novo. Wing Street of Arlington Heights Condominium Ass’n v.
       Kiss the Chef Holdings, LLC, 2016 IL App (1st) 142563, ¶ 13. The amount of any such late
       charges, however, awarded after a bench trial is reviewed for manifest weight of the evidence.
       Brynwood Co. v. Schweisberger, 393 Ill. App. 3d 339, 351 (2009).
¶ 36        In awarding the condominium association $68,231.45, including $43,832.65 in late
       charges, the trial court relied on our supreme court’s decision in 1010 Lake Shore, 2015 IL
118372, and held that the preforeclosure assessments owed (including any late charges) were a
       statutory lien on the property pursuant to section 9(g)(3) of the Act (765 ILCS 605/9(g)(3)
       (West 2014)), which Fannie Mae failed to extinguish by not paying any assessments following
       its purchase of the unit at the judicial foreclosure sale.
¶ 37        In 1010 Lake Shore, 2015 IL 118372, our supreme court considered whether an
       association’s lien for unpaid assessments was extinguished by virtue of a judgment of
       foreclosure entered on a condominium unit, notwithstanding the fact that the purchaser at the
       judicial sale did not pay assessments beginning the first month following the sale as required
       under section 9(g)(3) of the Act (765 ILCS 605/9(g)(3) (West 2014)). In that case, a
       mortgagee-bank purchased the unit at a foreclosure sale, but failed to pay assessments that
       accrued following the sale. 1010 Lake Shore, 2015 IL 118372, ¶¶ 3-4. The association later

                                                   -7-
       sought to collect not only the assessments accruing since the date of the sale, but also those that
       accrued prior to the sale, including late charges assessed at $50 per month. 1010 Lake Shore
       Ass’n v. Deutsche Bank National Trust Co., 2014 IL App (1st) 130962, ¶ 6.
¶ 38        The mortgagee-bank maintained that the association’s lien was extinguished, like other
       liens on the property, by virtue of the judgment of foreclosure. Thus, the mortgagee contended
       that, notwithstanding its liability for postsale assessments, it could not be held liable for
       delinquent presale assessments incurred by the prior owner. 1010 Lake Shore, 2015 IL 118372,
       ¶ 7.
¶ 39        Our supreme court disagreed, holding that the Act’s provisions conditioned the
       extinguishment of the association’s lien for presale assessments on the foreclosure purchaser’s
       payment of assessments due following the sale. 1010 Lake Shore, 2015 IL 118372, ¶¶ 24-25.
       The court found that the mortgagee-bank’s failure to confirm the extinguishment of the
       association’s lien by paying postforeclosure sale assessments rendered it liable for the entirety
       of the association’s lien—i.e., the presale assessments, including the late charges. 1010 Lake
       Shore, 2015 IL 118372, ¶ 41.
¶ 40        Applying our supreme court’s decision in 1010 Lake Shore, 2015 IL 118372, to the present
       case, we find no error in the trial court’s conclusion that Fannie Mae was responsible for the
       preforeclosure assessments, including the delinquent late charges, by virtue of the fact that it
       failed to pay any postsale assessments so as to confirm the extinguishment of the condominium
       association’s lien on the unit.
¶ 41        Fannie Mae nonetheless cites to Hidden Grove Condominium Ass’n v. Crooks, 318 Ill.
       App. 3d 945 (2001), for the proposition that the unreasonably high amount of late charges and
       the compounding nature in which they were calculated rendered the late charges an
       unenforceable penalty. We disagree and find that case inapposite.
¶ 42        In Hidden Grove, the condominium association’s bylaws provided that, if a unit owner did
       not timely pay the $88.25 monthly assessment, the association would charge a monthly $25
       late fee (i.e., a 28% interest charge). Hidden Grove, 318 Ill. App. 3d at 946. In that case, the
       unit owner paid the association $1176 in assessments, covering approximately 14 months of
       assessments that she had not paid. Hidden Grove, 318 Ill. App. 3d at 946. However, because
       none of those monthly payments had been timely, the association charged the unit owner with
       a late fee for every month she failed to pay the assessment. Hidden Grove, 318 Ill. App. 3d at
       946. Accordingly, she was charged with $25 for the first month and an additional $25 for each
       month thereafter. So for example, when she did not pay her January assessment until October,
       the unit owner was charged a $225 late fee (or nine months of continuous late fees) against her
       January assessment. Hidden Grove, 318 Ill. App. 3d at 947. After the association successfully
       sued the unit owner to recoup the late charges, the unit owner appealed. Hidden Grove, 318 Ill.
       App. 3d at 946.
¶ 43        The appellate court overturned the award, finding that the amount was not a reasonable
       forecast of just compensation for the amount caused by the breach, and the harm caused by the
       late assessments was neither difficult nor impossible to estimate. Hidden Grove, 318 Ill. App.
3d at 947. The appellate court noted that typically an interest charge to recover the lost value of
       money ranges between 5% and 10%, but that in that case, the late fee of $25 constituted a 28%
       interest charge. Hidden Grove, 318 Ill. App. 3d at 947. The court further held that, while the
       initial $25 charge (even at the 28% interest rate) could be justified as reasonable to cover the
       amount of expenses, administrative costs, and lost income attributable to pursuing delinquent

                                                    -8-
       payments, the compounding of an additional $25 late fee (i.e., a 28% interest charge) for each
       month the assessment was not paid could not relate to any recoverable expense of a late
       payment. Hidden Grove, 318 Ill. App. 3d at 947. Accordingly, the court concluded that the
       “compounding nature of the late charge” was “merely an attempt to secure timely payment of
       the assessment,” and was therefore unreasonable. Hidden Grove, 318 Ill. App. 3d at 947.
¶ 44       Unlike the 28% late interest charged in Hidden Grove, in the present case, the monthly late
       fee was calculated at a 4% interest charge, a rate lower than the 5-10% interest rate the court in
       Hidden Grove found acceptable. In addition, unlike Hidden Grove, where the monthly
       assessments remained the same over a period of time, the monthly assessments in this case,
       progressively increased from $82.29 in December 2005 to $233 in February 2015, but the late
       fee assessed remained at 4%. What is more, in Hidden Grove, the harm caused by late
       assessments was not difficult to estimate, since the unit owner remained in the unit and
       continued to pay her assessments, albeit in arrears. In contrast, according to the ledger
       introduced at trial, the unit owner here stopped paying assessments in March 2010, and once
       the unit went into foreclosure, no one paid any assessments or late charges even after it was
       sold at a judicial sale in July 2015. As such, the harm caused to the association in the instant
       case was not simple to estimate. For all of these reasons, we find Hidden Grove inapplicable to
       the cause at bar, and find no error in the trial court’s award of $43,832.65 in late charges.

¶ 45                                         C. Repairs to the Unit
¶ 46        On appeal, Fannie Mae next argues that the trial court erred in awarding the association
       $8973.57 in costs and fees incurred in renovating and repairing the unit for lease because those
       costs were not part of the association’s “common expenses” and as such were not part of any
       statutory lien to the property. The condominium association argues that, based on the evidence
       presented at the bench trial, the trial court properly awarded these costs, as incurred by the
       association in mitigating its damages. The association asserts that these costs were necessary to
       repair the unit so that it could be rented, and that the rental income was used to offset the
       amount of past due assessments, as reflected by the unit’s ledger, before Fannie Mae took over
       the rental income. For the reasons that follow, we agree.
¶ 47        “The trier of fact is responsible for determining the amount of damages, and its
       determination should not be altered unless the determination is not supported by the evidence
       or is obviously the result of passion or prejudice.” Todd W. Musburger, Ltd. v. Meier, 394 Ill.
       App. 3d 781, 803 (2009) (citing Stein v. Spainhour, 167 Ill. App. 3d 555, 561 (1988)).
¶ 48        Section 9-111.1 of the Forcible Entry and Detainer Act provides that upon entry of a
       judgment in favor of the condominium association for possession of a unit under the
       Condominium Property Act, the condominium association has the right to rent out the unit to
       mitigate damages and apply the newly acquired rental income to any delinquent assessments.
       735 ILCS 5/9-111.1 (West 2014) (“the board of managers shall have the right and authority,
       incidental to the right of possession of a unit under the judgment, but not the obligation, to
       lease the unit to a bona fide tenant”); see also 100 Roberts Road Business Condominium Ass’n
       v. Khalaf, 2013 IL App (1st) 120461, ¶ 46.
¶ 49        The testimony offered by the condominium association’s treasurer, Peabody, at the bench
       trial established that the condominium association incurred costs to repair and refurbish the
       unit so as to rent it and mitigate its damages. Peabody testified from the association’s ledger as
       to how much money the association spent in mitigating its damages, and the ledger established

                                                   -9-
       how those rental amounts were used to offset the delinquent assessments until Fannie Mae
       purchased the unit at the judicial foreclosure sale and instructed the tenant to remit all rents to
       it. Fannie Mae called no witnesses and presented no evidence to rebut this testimony and
       documentary evidence. Instead, when asked by the trial judge why the amount for repairs and
       renovations should not be awarded to the association as an attempt to mitigate damages, it
       argued that the association assumed the risk of the costs of the repairs and renovations. In
       addition, Fannie Mae argued that it would have either undertaken the repairs or sold the unit
       “as is.” The trial court rejected Fannie Mae’s argument and ruled in favor of the condominium
       association. We find nothing manifestly erroneous in this conclusion. In fact, we believe it
       reflects the court’s refusal to permit Fannie Mae, who failed to pay a single assessment for
       nearly a year after its purchase of the unit at the judicial sale, to take advantage of the
       condominium association’s attempt to mitigate its damages, either by benefiting from the
       rental income offsetting the delinquent assessments or by subsequently collecting the rent from
       the new tenant, while still litigating the matter with the condominium association. This is
       particularly true where the ledger introduced at trial reflects that the rental income recouped by
       the condominium association and used to offset the delinquent assessments ($7450) nearly
       equals the cost incurred by the association in repairing the unit so that it could be rented
       ($8973.57).
¶ 50        In coming to this conclusion, we have considered the decision in Lake Hinsdale Village
       Condominium Ass’n v. Department of Public Aid, 298 Ill. App. 3d 192 (1998), cited to by
       Fannie Mae and find it inapplicable to the facts at bar. That case involved a dispute over the
       priority of liens and not a dispute between a condominium association and a purchaser of a unit
       at a judicial sale who declined to pay assessments for nearly a year but benefited from the rents
       collected on the unit repaired and refurbished by the condominium association to mitigate its
       damages.

¶ 51                                      III. CONCLUSION
¶ 52      For all of the aforementioned reasons, we affirm the judgment of the circuit court.

¶ 53      Affirmed.




                                                   - 10 -